[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE PLAINTIFF'S POSTJUDGMENT MOTION FOR HEARING DE NOVO (#174) 
The marriage of the parties was dissolved on February 7, 2002. A separation agreement was incorporated by reference in the judgment.
At the time of dissolution, the defendant's employment had been terminated. Paragraph 3.4 of the separation agreement provided for a denovo hearing on the issues of alimony, child support and medical insurance at the time that the defendant found new employment. The defendant became employed on or about March 11, 2002, and as a result, the plaintiff filed the present motion.
The court held a hearing on the motion, took evidence and heard arguments of counsel.
The following orders shall enter:
(1) For the period of March 1, 2002 through February 28, 2003, the defendant was paid a base salary of $200,000 and the sum of $87,722 for commissions earned.
For that period, the defendant shall pay to the plaintiff as unallocated alimony and child support the sum of $9,000 per month with credit for all payments made to date.
(2) For the twelve-month period (3/1/02-2/28/03) the total due is $108,000 less payments made through March 2003 (13 x 3000) $39,000, for a balance $69,000.
The balance shall be reduced by the payment by the defendant of $26,000 by April 15, 2003.
The court will determine how the remaining balance of $43,000 shall be paid when the defendant starts receiving his severance pay and/or finds CT Page 3065 new employment.
(3) The defendant has once again become unemployed. There is a possibility that he will be receiving severance pay from his recent employer as well as being paid for commissions earned in 2003.
Commencing March 1, 2003, if the defendant receives severance pay at the rate of $200,000 per year, he shall pay to the plaintiff as unallocated alimony and child support the sum of $7,000 per month. In addition, the defendant shall pay as unallocated alimony and child support 25% of the gross commissions earned and due in 2003, if payment is made to the defendant. (25% of $32,149.)
If the defendant receives no severance pay, then he shall pay, commencing March 1, 2003, to the plaintiff as unallocated alimony and child support the sum of $1 per year until the defendant starts earning income. The defendant shall promptly notify the plaintiff when the defendant becomes employed, and, after a hearing, the court, will enter a new order, retroactive to the date the defendant starts earning income.
All alimony payments the defendant makes in the future (from March 1, 2003) shall be subject to the same conditions and term set forth in the separation agreement.
(4) All current orders as to medical insurance for the minor child and as to the equal sharing of uninsured and unreimbursed medical expenses shall remain in full force and effect.
Each party reimburse the other for his or her contributions for uninsured or unreimbursed medical expenses of the minor child within 30 days of receiving documented requests for reimbursement.
Orders shall enter accordingly.
NOVACK, J.T.R. CT Page 3069